JON O. NEWMAN, Circuit Judge,
concurring:
I concur in Judge Oakes’ thorough opinion but write separately to clarify what I believe courts mean in saying that a claim of discrimination will be upheld if discriminatory or retaliatory motive “played a part” in an employer’s decision to discharge an employee or take other adverse employment action. The problem concerns dual motivation and the standards for dealing with that problem set forth by the Supreme Court in Mt. Healthy City School District Board of Education v. Doyle, 429 U.S. 274, 287, 97 S.Ct. 568, 576, 50 L.Ed.2d 471 (1977).
In most cases involving claims of discrimination, the issue of dual motivation does not arise. After the plaintiff presents a prima facie case of discrimination, the burden shifts to the employer to come forward with a “legitimate, nondiscriminatory reason” for the adverse action. McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802, 93 S.Ct. 1817, 1824, 36 L.Ed.2d 668 (1973). At that point the burden is upon the employee to prove that the articulated reason is a pretext. Id. at 804, 93 S.Ct. at 1825. See Texas Department of Community Affairs v. Burdine, 450 U.S. 248, 258-59, 101 S.Ct. 1089, 1096-97, 67 L.Ed.2d 207 (1981). Typically, the issue confronting the fact-finder at this last stage of the sequence is to determine which reason motivated the adverse action — the nondiscriminatory reason articulated by the employer or the discriminatory reason alleged by the employee. On occasion, however, the fact-finder might conclude that the employer was not motivated solely by either reason and that in truth both reasons “played a part” in the employer’s decision.
In Mt. Healthy the Supreme Court faced the dual motivation issue in the context of adverse employment action taken because of both a legitimate reason concerning deficient work performance and an illegitimate reason concerning exercise of free speech rights. The Supreme Court instructed that once the employee proves that the illegitimate reason played a part in the employer’s motivation, the employer loses unless the employer can persuade the fact-finder that the adverse action would have been taken even in the absence of the illegitimate reason. Or, to put it another way, the employer can prevail by proving that the adverse action would have been taken *645if the legitimate reason alone had existed. Recently the Court has made it clear that the Mt. Healthy approach to dual motivation applies in the context of racial discrimination. See Hunter v. Underwood, 471 U.S. 222, 105 S.Ct. 1916, 1920, 85 L.Ed.2d 222 (1985).
Even before Hunter and Mt. Healthy the Court had indicated that a plaintiff does not win a Title VII suit simply by showing that race or other improper consideration was in the mind of the employer. Though the employee need not show that he would have been discharged solely on the basis of race, without regard to legitimate reasons, he must show “that race was a ‘but for’ cause.” McDonald v. Santa Fe Trail Transportation Co., 427 U.S. 273, 282 n. 10, 96 S.Ct. 2574, 2580 n. 10, 49 L.Ed.2d 493 (1976).
It is in light of these pronouncements that we must understand the language Judge Oakes’ opinion quotes from Grant v. Bethlehem Steel Corp., 622 F.2d 43, 46 (2d Cir.1980), to the effect that a retaliation claim is established if “a retaliatory motive play[ed] a part in the adverse employment actions.” As is clear from the full sentence from which the quoted language is taken, the words “play[ed] a part” are used to explain the required causal connection between the employer’s adverse action and the employee’s prior invocation of Title VII protections.1 A retaliatory motive “plays a part” in an adverse employment decision only when it is causally connected to the adverse action or, in the language of McDonald, when it is the “but for” cause of the adverse action. As elucidated in Mt. Healthy, the improper reason is the “but for” cause only if the adverse action would not have been taken “but for” the improper reason; the improper reason is not causally related to the adverse action if that action would have been taken in any event in the absence of the improper reason. See NLRB v. Charles Batchelder Co., 646 F.2d 33, 41 (2d Cir.1981) (Newman, J., concurring). Only in this sense of causal relationship is a retaliatory motive significant to a discrimination claim when such motive “played a part,” along with some other motive, in the decision to take adverse action.
In a case of dual motivation in the Title VII context, a question remains whether the burden is on the employer to prove that it would have taken the adverse action if only the legitimate reason had existed, as Mt. Healthy suggests in the First Amendment context, or on the employee to prove that the employer would not have taken the adverse action if only the legitimate reason had existed, as the McDonald footnote states concerning Title VII. However this issue is eventually resolved, it should be clear that a retaliatory motive or other impermissible discriminatory reason does not establish a Title VII violation unless it was causally related to the adverse action, not merely in the mind of the employer. Showing that the impermissible factor was in the mind of the employer along with some legitimate reason only raises the dual motivation issue but does not resolve it. Of course, in many, perhaps most, cases, the existence of a retaliatory or other illegitimate motive will cast grave doubt on the plausibility of whatever legitimate motive the employer alleges motivated the adverse employment action.

. The full sentence reads as follows:
Both sides agree that in order to establish such a claim, the plaintiff must show: first, protected participation or opposition under Title VII known by the alleged retaliator; second, an employment action or actions disadvantaging persons engaged in protected activities; and third, a causal connection between the first two elements, that is, a retaliatory motive playing a part in the adverse employment actions.
Grant v. Bethlehem Steel Corp., supra, 622 F.2d at 46.